              Case 1:20-cr-00182-VEC Document 45
                                              43 Filed 05/08/20 Page 1 of 2



RUHNKE & BARRETT
                                                      47 PARK STREET               29 BROADWAY
                                                      MONTCLAIR, N.J. 07042        SUITE 1412
                                                      973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)           212-608-7949


 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)




                                      REPLY TO MONTCLAIR OFFICE


                 LETTER-MOTION TO AMEND CONDITIONS OF RELEASE

                                             May 8, 2020                      USDC SDNY
                                                                              DOCUMENT
    Served and Filed Via ECF                                                  ELECTRONICALLY FILED
    Hon. Valerie E. Caproni, U.S.D.J.                                         DOC #:
    Thurgood Marshal United States Courthouse                                 DATE FILED: 05/08/2020
    40 Foley Square
    New York, N.Y. 10007

                 Re:     United States v. Jonathan Burgos, 20-cr-00182 (VEC)

    Dear Judge Caproni:
                                                                      MEMO ENDORSED
          I write, respectfully, seeking Your Honor’s approval of a modification of Mr.
    Burgos’s conditions of release. Specifically, I am requesting that the Court remove
    the conditions of home detention and location monitoring. I have discussed this
    proposal with Mr. Burgos’ Pretrial Services Officer, Jonathan Lettieri. He
    supports the modification herein requested as appropriate. If this application is
    granted, Mr. Burgos would, of course, remain under PTS supervision and all other
    conditions of release would remain in effect.

          By way of context, Mr. Burgos is one of four defendants named in a one-
    count indictment alleging narcotics trafficking in the Bronx. The indictment
    charges a conspiracy to distribute substances “containing a detectable amount of
    cocaine,” in violation of 21 U.S.C. § 841(b)(1)(C). Such a violation carries no
    mandatory term of imprisonment. My clioent has been on release status since the
    day of his arrest, February 11, 2020, under conditions agreed to by the United
    States. Those conditions include a PRB of $75,000 with two co-signers, home
    detention, electronic monitoring, and supervision by Pretrial Services.

          Mr. Burgos is presently and gainfully employed, and has been for the past
    several years, performing clean-up and maintenance work. He is about to take on
    a second job. He pays child support via payroll deduction. His job placements have
        Case 1:20-cr-00182-VEC Document 45
                                        43 Filed 05/08/20 Page 2 of 2



RUHNKE & BARRETT                                    HON. VALERIE E. CAPRONI, U.S.D.J.
ATTORNEYS-AT-LAW                                    MAY 8, 2020—PAGE 2


been approved by Pretrial. As noted earlier, Pretrial is of the view that the home
confinement and location monitoring conditions are no longer needed.

      Should Your Honor wish to hear from the parties on this proposal, it is my
respectful request that both myself and my client be allowed to participate
telephonically.

      Your Honor’s time and attention to this matter are appreciated.

                                      Respectfully submitted,
                                           /s/
                                      David A. Ruhnke

Via ECF:     Juliana Murray, AUSA
Via email:   Jonathan Lettieri, Pretrial Services



                      Application GRANTED.


                      SO ORDERED.             Date: 05/08/2020




                      HON. VALERIE CAPRONI
                      UNITED STATES DISTRICT JUDGE
